DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/03/2022 has been entered.  Claims 1, 3-14, 16 and 20 remain pending in the application.  Claims 7-12 remain withdrawn from consideration.  
The previous objections to Claim 14, are withdrawn in light of Applicant's amendment to Claim 14.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 01/03/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 13-14, 16 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 20, recitation of “an air” is not clear in context.  This limitation would be clearer if rewritten as --air--.  (It is noted that this is the same rejection as in the previous Office action, see Page 4, lines 3-5.  See Examiner’s Response to Arguments, below for more discussion.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (fifth embodiment, Figures 8-11) US Pub. 2012/0171062, in view Sasaki et al. US Pub. 2002/0149653 (second case of the first embodiment, Paragraph 0084, Figure 2), in further view of Sakaguchi et al, US 2013/0320807, as an evidentiary reference.

With respect to Claim 1, Kodama et al. disclose an air motor 105 (see Figure 9) for converting electrical energy into kinetic energy and using the kinetic energy to generate a specified air pressure and an air flow at a specified airflow rate (see Figure 11), the air motor comprising: a main body 54/53C/71/53B/61/53A/51/91 (see Figure 10) comprising at least one unit structure (structure of 105, as seen in Figure 9); and a piezoelectric actuator 40 disposed within the main body and comprising: a suspension plate 41/61; an outer frame 61 having at least on bracket 62 (see Figure 8) connected to the suspension plate 41/61; and a piezoelectric plate 42/43 attached on a first surface (top surface of 41/61 as seen in Figure 8, portrait view) of the suspension plate 41/61 wherein the piezoelectric plate 42/43 does not extend over ( 42/43 is within the confines of 41/61, see Figure 8 and 10) the suspension plate 41/61, wherein the first surface (top 
This simple combination is only altering the shapes of the suspension and piezoelectric plates disclosed by Kodama et al. into square shapes to increase the energy conversion efficiency of the actuator as taught by Sasaki et al. 
Although the combination of prior art teaches most of the limitations of the claim, including Kodama et al. disclosure of a suspension plate 41/61 and a piezoelectric plate 42/43 and Sasaki et al. teachings of a square suspension 24 and piezoelectric plate 22, the combination of prior art is silent on the dimensions of the plates, namely the suspension plate has a length in a range between 0.6 mm and 1 m, a width in a range between 0.6 mm and 1 m, and a thickness in a range between 0.1 nm and 1 m, and the piezoelectric plate has a length in a range between 0.6 mm and 1 m, and a width in a range between 0.6 mm and 1 m, and a thickness in a range between 0.1 nm and 50 mm.  However, as evidenced by Sakaguchi et al. the length, width or thickness of a vibrating plate 21/22 (see Figure 2, analogous to the suspension plate 41/61 and piezoelectric plate 42/43) are result effective variables that alter the resonance frequency (Paragraph 0039, lines 10-13).  Therefore, it would have been obvious to one In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

With respect to Claim 3 and 4 as they depend from Claims 1 and 3, respectively, Kodama et al. disclose the at least one unit structure (structure of 105 as seen Figure 9) is a polygonal prism or a cylinder (Claim 3) or a polygonal prism (Claim 4) (the square shaped structure of 105 is by definition a “polygonal prism”, “a prism is a polyhedron comprising a n-sided polygonal base, a second base which is a translated copy (rigidly moved without rotation) of the first, and n other faces (necessarily all parallelograms) joining corresponding sides of the two bases”, WikipediA.org/wiki/Prism_(geometry); in Figure 9, n=4, 51 is the base, 54 is the second base, and the 4 sides are 53C/71/53B/61/53A, respectively, see Figures 9 and 10).

With respect to Claim 5, as it depends from Claim 3, Kodama et al. disclose the polygonal prism (the square shaped structure of 105) is a triangular prism, a square prism (the square shaped structure of 105, is a “square prism”), a rectangular prism, a rhombic prism, a pentagonal prism, a hexagonal prism, an octagonal prism, a 

With respect to Claim 16, as it depends from Claim 1, although Kodama et al. disclose most of the limitations of the claim, including a suspension plate 41/61 has a length (left edge of 61 in Figure 8, portrait view) a width (right edge of 61), and a thickness (see 41 in Figure 10), both Kodama et al. and Sasaki et al. are silent on the length of the suspension plate is in a range between 2 cm and 20 cm, the width of the suspension plate is in a range between 2 cm and 20 cm, and the thickness of the suspension plate is in a range between 2 cm and 20 cm.  However, as evidenced by Sakaguchi et al., the length, width and thickness of a vibrating plate 21/22 (analogous to the suspension plate 21) are result effective variables that alter the resonance frequency (Paragraph 0039, lines 10-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a length of the suspension plate in a range between 2 cm and 20 cm, the width of the suspension plate is in a range between 2 cm and 20 cm, and the thickness of the suspension plate is in a range between 2 cm and 20 cm; because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (fifth embodiment, Figures 8-11), in view of Sasaki et al. and Sakaguchi et al (all previously mentioned), in further view of Sugiura et al. JP 2015/123012 (this reference is in the IDS of 02/14/2020 and the machine translation was cited on the PTO-892 of 03/20/2020).

With respect to Claim 6, as it depends from Claim 5, although the combination of prior art teach most of the limitations of the claim, including Kodama’s disclosure of at least one unit structure (structure of 105 as seen Figurer 9) is a polygonal prism (the .


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (fifth embodiment, Figures 8-11), in view of Sasaki et al. and Sakaguchi et al, in further view of Kodama et al. (eighth embodiment, Figure 14), (all previously mentioned).



With respect to Claim 14, as it depends from Claim 13, Kodama et al. disclose the combination structure (108 as seen in Figure 14) is an assembly structure (53/54/51A and 53/54/51B, see Figure 4 and 14) comprising the at least one unit structure and the adjacent unit structure (53/54/51A/53/54/51B) connected to each other in a specified arrangement (as seen in Figure 14), wherein the specified arrangement includes a linear arrangement (Figure 14 is two pumps 104 stacked linearly on top of each other), an array arrangement (one by two array, see Figure 14), or a ring-shaped arrangement.


Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 7, lines 11-16, namely the limitation of “an air” (see 112(b) rejections above) was corrected in the Amendment of 07/27/2021; there is no change to “an air” in the amendment of 07/27/2021.  Applicant’s will need to address this issue in any reply to this action in order to have the rejection withdrawn.



In response to Applicant’s arguments, see Remarks, Page 10, line 1-5, with respect to Sakaguchi et al. and Sugiura et al.; these references are not used to teach the square shape of the suspension and piezoelectric plates; but rather are relied upon to teach the obviousness of design dimensions being result effective variables and the shape of unit structures.

In response to Applicant’s arguments, see Remarks, Page 10, lines 6-12, with respect to Claims 3-6, 13-14 and 16 and 20, absent specific arguments the Examiner cannot respond specifically.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al. US Pub. 2011/0285249 teach an actuator with square piezoelectric and vibration plates.
Onishi et al. US Pub. 2010/0038998 teach square piezoelectric and suspension plates and sizes (see Table 1) in actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
03/10/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746